Citation Nr: 0032552	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  90-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1989, for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1950 to 1953 and from 
1959 to 1961, with an intervening period of reserve duty.  

This appeal arises from a November 1994 rating decision of 
the Newark, New Jersey, Regional Office (RO) that awarded a 
total disability rating based on individual unemployability 
(TDIU rating).  In a June 6, 1997, decision, the Board of 
Veterans' Appeals (Board) remanded the veteran's appeal to 
the RO for additional development and readjudication of the 
claim for an earlier effective date for the TDIU rating and 
for certain other claims.  Previously, the veteran had been 
appealing claims for increased ratings for right leg 
thrombosis, post-operative residuals of a right knee injury, 
major depression, and bilateral pes planus.  However, he has 
withdrawn his appeals of those issues.  Therefore, the only 
remaining issue involved in this particular appeal is the 
claim for an effective date earlier than September 7, 1989, 
for the award of a TDIU rating.

The Board is also issuing a separate DECISION on this date 
that addresses the veteran's motion alleging clear and 
unmistakable error in a December 1988 Board decision that 
denied a prior claim for a TDIU rating.  As will be discussed 
below, the separate decision finding clear and unmistakable 
error in the December 1988 Board decision renders this appeal 
moot.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran has separately alleged that a December 1988 
Board decision denying a claim for a TDIU rating was clearly 
and unmistakably erroneous.

3.  In a separate decision being issued today, the Board 
finds that the December 1988 decision that denied a TDIU 
rating claim was clearly and unmistakably erroneous and that 
the veteran is entitled to an effective date of October 17, 
1984, for the award of a TDIU rating.

4.  The separate decision regarding clear and unmistakable 
error renders the instant appeal moot.


CONCLUSION OF LAW

The appeal of the claim for an effective date earlier than 
September 7, 1989, for the award of a TDIU rating is 
dismissed as moot.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board incorporates by reference all pertinent aspects of 
a related decision that is being issued separately today and 
that concerns the veteran's motion alleging clear and 
unmistakable error in the December 1988 decision by the Board 
that denied a claim for a TDIU rating.

In the separate DECISION that is being issued today, the 
Board finds the December 1988 decision was clear and 
unmistakably erroneous.  The effect of that separate decision 
is to award an effective date earlier than September 7, 1989, 
for the award of a TDIU rating.  Consequently, the veteran's 
claim for an effective date earlier than September 7, 1989, 
for the award of a TDIU rating that is the subject of this 
particular appeal is now moot.

The Board notes that even if this particular appeal were not 
moot, the disposition of this case would have been governed 
by recent court cases.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); Tetro v. West, 13 Vet. App. 404 (2000).  
Under Hayre and Tetro, the failure to obtain the records 
employed by the Social Security Administration (SSA) in its 
disability award determination would have vitiated the 
finality of the Board's December 1988 decision, and the 
subject of that Board decision (i.e., a claim for a TDIU 
rating) would have remained open.  But see Hurd v. West, __ 
Vet. App. __, __, 2000 U.S. App. Vet. Claims LEXIS 354, *10-
11 (Apr. 25, 2000) (United States Court of Appeals for the 
Federal Circuit did not address whether a failure by the 
Department of Veterans Affairs to conduct a medical 
examination would be the type of "grave procedural error" 
contemplated in Hayre that would render a claim nonfinal).  

However, the Board notes that the separate decision that the 
December 1988 Board decision denying the veteran's TDIU 
rating claim was clearly and unmistakably erroneous, for all 
practical purposes, has awarded the benefits which the 
veteran is seeking, that is, the award of an effective date 
related to the TDIU rating claim that was the subject of the 
December 1988 decision.  The award of an effective date of 
October 17, 1984, for the TDIU rating has given the veteran 
all the benefits which he was seeking via the earlier 
effective date claim.  Accordingly, the appeal is moot and 
must be dismissed.


ORDER

The claim for an effective date earlier than September 7, 
1989, for the award of a total disability rating based on 
individual unemployability is dismissed as moot.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

